 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 2:14-cr-0043 KJM KJN P
12                       Respondent,
13           v.                                        ORDER
14    EDWIN FORREST LUDWIG, IV,
15                       Movant.
16

17          Movant (hereafter “Ludwig IV”) is a federal prisoner, proceeding through appointed

18   counsel, with a motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

19   This matter came on for hearing on December 8, 2018, to address concrete issues identified in the

20   parties’ joint status report. Linnéa M. Johnson, Esq., appeared telephonically for Ludwig IV.

21   James Conolly, Assistant United States Attorney, appeared telephonically for respondent. Upon

22   hearing the arguments of counsel and good cause appearing, the court will allow movant to have

23   the proposed expert witness on standby, outside the proceedings on December 10, 2018. The

24   court takes under submission the question of whether Ludwig IV will be permitted to call the

25   proposed expert witness, subject to a more sufficient showing at the hearing as to what testimony

26   he could offer. The government reserves all objections, including timing, relevance, and whether

27   such proposed expert witness can testify as to the ultimate question of whether Ludwig IV’s

28   defense attorney was ineffective.
                                                       1
 1            As to the issues concerning admissibility, the witness Coral Hilder will be allowed to

 2   testify as to what she heard when present for conversations between Mr. Ludwig and Mr. Cosca.

 3   Mr. Cosca will be allowed to testify as to his discussion with the former federal prosecutor as to

 4   the pending sentencing amendment, including the alleged response that the government was

 5   unwilling to reduce the guideline range, and Ludwig IV will be allowed to cross-examine Cosca

 6   on such discussion. Following such testimony, the court will decide whether or not testimony

 7   from the former prosecutor is required; the government preserves its objections to such testimony

 8   for the record.

 9            IT IS SO ORDERED.

10   Dated: December 7, 2018

11

12

13   /ludw0043.oah3

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
